

AMENDED AND RESTATED JETBLUE AIRWAYS CORPORATION SEVERANCE PLAN 2020


ARTICLE I – INTRODUCTION


JetBlue Airways Corporation (the “Company” or “JetBlue”), as of July 8 , 2020,
hereby amends and restates the JetBlue Airways Corporation Severance Plan (the
“Plan”) to provide severance benefits to certain employees of the Company and
any Participating Corporations under the terms and conditions set forth in the
Plan. The Plan replaces and supersedes any and all severance plans, policies
and/or practices of the Company and any Participating Corporations; provided,
however, that the Plan does not supersede or replace JetBlue’s Executive Change
in Control Severance Plan or Crewmember Change in Control Severance Plan, each
as amended from time to time, or the terms respectively therein; provided
further, that, notwithstanding any other provision of the Plan to the contrary,
any Employee who receives any payments or benefits under either JetBlue’s
Executive Change in Control Severance Plan or Crewmember Change in Control
Severance Plan, each as amended from time to time, shall not receive any
payments or benefits under the Plan. The Plan, as a “severance pay arrangement”
within the meaning of Section 3(2)(B)(i) of the Employee Retirement Income
Security Act of 1974, as amended(“ERISA”), is intended to be and shall be
administered and maintained as an unfunded “employee welfare benefit plan” under
Section 3(1) of ERISA.




ARTICLE II - DEFINITIONS AND INTERPRETATIONS


The following definitions and interpretations of certain terms apply to the
Plan.


1.Accrued Obligations. (a) Any base salary payable to a Participant by the
Company or another Participating Corporation, accrued but unpaid up to and
including the date of the Participant’s Termination of Employment and (b) any
employee benefits to which a Participant is entitled upon his or her Termination
of Employment in accordance with the terms and conditions of the applicable
employee benefit plans of the Company or another Participating Corporation.


2.Average Annual Bonus. The average of the two most recently earned regular
full- year annual bonus amounts paid to the Participant in connection with
JetBlue’s annual performance management process (excluding the amount of any
special, spot or pro-rated bonuses) prior to the Participant’s Termination of
Employment; provided, however, that (i) (a) if the Participant was not eligible
to receive at least one full-year annual bonus or (b) the Company did not issue
an annual bonus in either of the two preceding years, then his or her Average
Annual Bonus shall equal the following percentage of the Participant’s base
salary (based on his or her position as of the Termination Date): 75% if the
Participant has the rank of President or higher; 60% if the Participant has the
rank of Top Executive; 40%, if the Participant has the rank of SLT member; 30%,
if the Participant has the rank of Vice President; and 20%, if the Participant
has the rank of Director, and (ii) (a) if the Company has previously paid the





--------------------------------------------------------------------------------





Participant only one full-year annual bonus or (b) if the Company did not award
a bonus in one of the two preceding years, then the Participant’s Average Annual
Bonus shall equal the average of such paid full-year annual bonus and the
percentage of base salary set forth in this Article II.2(i). The percentages set
forth in this Article II.2 may be modified from time to time as determined by
the Compensation Committee in its discretion.


3.Cause. A Participant’s (i) conviction of, or plea of no contest to, a felony
or other crime involving moral turpitude or dishonesty; (ii) participation in a
fraud or willful misconduct that is injurious to the business, financial
condition, property or reputation of the Company or its subsidiaries or
affiliates; (iii) willful breach of the Company’s policies that adversely
affects the Company, its business or its reputation; (iv) the embezzlement or
misappropriation of funds or property of the Company or its subsidiaries or
affiliates by the Participant; (v) habitual conduct that constitutes gross
insubordination; or (vi) habitual neglect of his or her duties with the Company.
For purposes of this paragraph, no act, or failure to act, on the Participant’s
part shall be considered “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company. Any
determination of Cause for purposes of the Plan shall be made by the Plan
Administrator in its sole discretion. Any such determination shall be final,
binding and conclusive on a Participant.


4.
Code. The Internal Revenue Code of 1986, as amended from time to time.



5.
Crewmember. An employee of any Participating Corporation.



6.Death. The death of a Participant evidenced by a death certificate issued by a
federal, state or local authority.


7.Disability. A disability that would qualify as a total and permanent
disability under the Company’s then current long-term disability plan. With
respect to benefits subject to Section 409A of the Code, the term “Disability”
shall have the meaning set forth in Section 409A of the Code.


8.Effective Date. The date on which the Separation and Release Agreement becomes
irrevocable by its terms (by the Participant’s timely execution and not revoking
within in the applicable statutory revocation period).


9.Employee. Any salaried full-time Crewmember with the title (employee subgroup)
of Chief Executive Officer, President or Chief Operating Officer, Chief
Financial Officer, Top Executive, SLT, Vice President or Director.


10.Equity Plans. The Amended and Restated 2002 Stock Incentive Plan, the JetBlue
Airways Corporation 2011 Incentive Compensation Plan as amended and restated,
the JetBlue Airways Corporation 2020 Omnibus Equity Incentive Plan, and any
successor equity plan.







--------------------------------------------------------------------------------





11.
Final Notification Date. The 60th day following a Participant’s Severance Event.



12.Good Reason. The occurrence of any one of the following conditions with
respect to a Participant without the Participant’s prior written consent: (i) a
material and demonstrable adverse change in the nature and scope of
Participant’s position, authority, duties or responsibilities; (ii) any material
reduction in a Participant’s annual base salary, percentage target bonus
opportunity, or target long-term incentive award opportunity, in each case as
then in effect, or other material benefits provided to other similarly-situated
Participants, except where such reduction is part of a general reduction in
compensation or benefits by the Company; or (iii) the requirement to relocate
from the office where the Participant is principally employed to a location that
is more than 50 miles from such office (except for required business travel to
an extent substantially consistent with such Participant’s customary business
travel obligations in the ordinary course of business). In each case of clause
(i) or (ii), only if: (x) the Participant provides written notice to the Company
of the existence of the applicable condition described in such clause within 90
days of the initial existence of the condition, (y) the Company fails to remedy
the condition within 60 days after the Company receives such written notice, and
(z) within the 30 day period immediately following the lapse of such 60 day
period, the Participant elects to Terminate his or her Employment.


13.Month of Base Pay. A Participant’s monthly base salary at the time of his or
her Termination of Employment, as reflected on the Company’s or another
Participating Corporation’s payroll records (before any reduction in base
salary), and does not include bonuses, commissions, incentive compensation,
overtime pay, or other additional compensation.


14.Participant. An Employee who meets the requirements for eligibility under the
Plan, as set forth in the Article III of the Plan. An individual shall cease
being a Participant once all severance payable to such individual under the Plan
has been completed (or if earlier upon the Death of the Participant) and no
person shall have any further rights under the Plan with respect to such former
Participant.


15.Participating Corporation. The Company and any affiliate(s) or subsidiaries
of the Company as may be authorized from time to time by the Board of Directors
to extend the benefits of the Plan to their Employees. All Participating
Corporation(s) in the Plan are (or will be) listed in attached Schedule A. To
the extent Participating Corporations other than JetBlue are included on
Schedule A, any plan amendments necessary to clarify practices for such
corporate affiliate(s) or subsidiaries shall be appended hereto and specifically
approved by the Plan Administrator.


16.Plan Administrator. The Chief People Officer is the Plan Administrator. No
decision by the Plan Administrator shall have precedential or binding effect
with regard to any subsequent decision under this Plan or in any other
situation.


17.Plan Appeals Committee. The committee appointed from time to time by the
Company to determine appeals of decisions of the Plan Administrator with respect
to Plan





--------------------------------------------------------------------------------





benefits. Until successors are appointed by the Company, the members of the Plan
Appeals Committee shall be Vice President Compensation and Benefits, Director,
Employment and Labor, and Vice President Associate General Counsel Corporate,
Governance and Compliance. No decision by the Plan Appeals Committee shall have
precedential or binding effect with regard to any subsequent decision under this
Plan or in any other situation.


18.SLT. The Senior Leadership Team, which consists of a group of senior
executives tasked with the strategy and operation of the Company.


19.Severance Event. The occurrence of any of the following with respect to a
Participant:


i.
Termination of Employment of the Participant by the Company or any of its
subsidiaries other than for Cause;

ii.
Termination of Employment by the Company and an eligible Participant as part of
a strategic reorganization program or other Company action in which the Company
offers a defined voluntary opt out program for a limited period of time;
provided, however, for the purposes of this Article II.19.ii, no Participant can
be a Named Executive Officer as identified in the applicable proxy statement and
as identified pursuant to the regulations promulgated under the Securities
Exchange Act of 1934, as amended; or

iii.
Termination of Employment by the Participant for Good Reason.



The Company intends that any such Termination of Employment qualify as an
involuntary separation from service within the meaning of Treasury Regulation
Section 1.409A-l(n)(2) to the extent necessary to avoid triggering any
additional tax or penalty under Code Section 409A, and Severance Event shall be
interpreted and construed consistent with such intention.


Notwithstanding any provision of the Plan to the contrary, the following events
shall not constitute a Severance Event:


(a)
Termination of Employment by the Company or any of its subsidiaries for Cause;



(b)
Voluntary Termination of Employment by a Participant without Good Reason or
otherwise provided in Article II.19(ii);



(c)
Termination of Employment due to a Participant’s retirement in accordance with
Company policy, and not due to Good Reason;



(d)
Termination of Employment due to Death or Disability of a Participant;



(e)
a Participant fails to return to active employment with the Company or its
subsidiary after a cessation of active employment due to Disability or a leave
of absence;






--------------------------------------------------------------------------------





(f)
a Participant is offered, but refuses, employment with the Company or its
subsidiary in a position that provides the Participant with substantially
equivalent base pay and job responsibilities, as determined by the Plan
Administrator, in its sole and absolute discretion, except to the extent such
employment would constitute Good Reason;



(g)
the sale of all or part of the business assets of the Company or any subsidiary
of the Company or the division or business unit that employs the Participant if
the Participant is offered employment by the acquirer of such assets with
substantially equivalent base pay and job responsibilities, as determined by the
Plan Administrator, in its sole and absolute discretion, except to the extent
such employment would constitute Good Reason; or



(h)
upon the formation of a joint venture or other business entity in which the
Company or a subsidiary will directly or indirectly own some outstanding voting
or other ownership interest if a Participant is offered employment by the joint
venture entity or other business entity with substantially equivalent base pay
and job responsibilities, as determined by the Plan Administrator, in its sole
and absolute discretion, except to the extent such employment would constitute
Good Reason.



20.Severance Period. The number of months immediately following a Participant’s
Termination of Employment that is determined in accordance with Article IV.1 of
the Plan.


21.Termination Date. The effective date of a Participant’s Termination of
Employment.


22.Termination of Employment (and correlative terms). The termination of a
Participant’s employment with the Company or another Participating Corporation,
and their respective subsidiaries, under any circumstances.


23.Top Executive. As of the Effective Date of this amended and restated Plan,
Top Executives are JetBlue’s Chief Executive Officer (and successors), JetBlue’s
Chief Financial Officer (and successors), JetBlue’s President or JetBlue’s Chief
Operating Officer (and successors), JetBlue’s Chief People Officer and JetBlue’s
Chief Digital & Technology Officer.


24.Years of Service. The number of consecutive twelve (12) month periods since
the Participant’s last date of hire by the Company or another Participating
Corporation in which the Participant is paid by the Company or such other
Participating Employer for the performance of full-time services in a capacity
that qualifies such Participant as an Employee. Years of Service shall be
measured in full years with credit provided on a pro rata basis for partial
years, counting consecutive months in which more than 15 working days were
worked. Notwithstanding the foregoing, a break in service of two years or less,
in compliance with the applicable conditions provided in the Crewmember BlueBook
then in effect at the commencement of such break in service, shall result in
periods of employment before and after such break being deemed to be
consecutive, and the resumption of employment with the Company after such break
shall not be





--------------------------------------------------------------------------------





considered a new date of hire for purposes of this Article 24. No Participant
shall receive payments under the Plan for a period of employment for which the
Participant has previously received payments under the Plan. Note: If the
Severance Period, as calculated above, is fractional, the Severance Period shall
be rounded up to a whole number. For purposes of illustration only, if a
Crewmember were eligible to become a Participant and receive 6.75 Months of Base
Pay, for the purposes of this Plan, said Crewmember would receive 7 Months of
Base Pay and his or her Severance Period would be 7 Months.


ARTICLE III - ELIGIBILITY FOR PARTICIPATION


Eligibility to participate in the Plan is limited to those Crewmembers
classified as
U.S. based Employees in the records of the Participating Corporation.
Notwithstanding any other provision of the Plan to the contrary, an Employee
shall not be eligible to participate in the Plan and shall be excluded from
coverage under the Plan if such Employee is an FAA-licensed pilot or other
Crewmember with an individual written employment agreement or work group
arrangement with a Participating Corporation containing a severance or
termination pay provision unless such Employee or Crewmember waives any rights
to such severance provisions in a manner deemed appropriate by the Plan
Administrator. If an Employee is entitled to substantially similar cash benefits
under local law as provided by this plan in Article IV.1, the Company’s
obligations under the Plan to such Employee shall be reduced by payments made as
required by applicable law. Any Crewmember terminated for Cause shall not be
eligible for benefits under the Plan.


ARTICLE IV - THE AMOUNT OF SEVERANCE AND OTHER BENEFITS


Subject to the full terms and conditions of the Plan, a Participant who incurs a
Severance Event will be eligible to receive:


1.
Cash severance, which, pursuant to Article V, is payable as salary continuation,
for the number of Months of Base Pay set forth below based on the Participant’s
job level as of the Participant’s Termination Date:



a.
Top Executives: 3 Months of Base Pay for each full Year of Service, subject to a
minimum of 12 Months of Base Pay and a maximum of 24 Months of Base Pay.



b.
SLT: 1.5 Months of Base Pay for each full Year of Service, subject to a minimum
of 12 Months of Base Pay and a maximum of 18 Months of Base Pay; provided,
however, for a SLT member who has been employed by a Participating Corporation
for less than a year at the Termination of Employment, the minimum shall be 6
Months of Base Pay; provided further, for a SLT member who was a member of SLT
as of the date of the adoption of the Plan amendment in June 2020, the maximum
shall be 24 Months of Base Pay (subject to the SLT member being otherwise
qualified for such amount based on Years of Service).








--------------------------------------------------------------------------------





c.
Vice Presidents: 1 Month of Base Pay for each full Year of Service, subject to a
minimum of 9 Months of Base Pay and a maximum of 12 Months of Base Pay;
provided, however, for a Vice President who has been employed by a Participating
Corporation for less than a year at the Termination of Employment, the minimum
shall be 4 Months of Base Pay.



d.
Directors: 0.75 Month of Base Pay for each full Year of Service, subject to a
minimum of 6 Months of Base Pay and a maximum of 12 Months of Base Pay;
provided, however, for a Director who has been employed by a Participating
Corporation for less than a year at the Termination of Employment, the minimum
shall be 2 Months of Base Pay.



e.
Subsidiary Heads and Directors shall receive Director level benefits. Except for
members of SLT who are otherwise eligible, no other subsidiary Crewmembers are
eligible for benefits under this Plan.



2.
Pro-rated Average Annual Bonus is an additional amount of severance equal to the
product of (x) the Participant’s Average Annual Bonus, multiplied by (y) a
fraction, the numerator of which is the number of full consecutive months during
the calendar year in which the Participant’s Termination Date occurs in which
the Participant worked on behalf of a Participating Corporation more than 15
days and the denominator of which is 12.



3.
Outstanding Equity Awards.



a.
Stock Options. If the Participant holds any outstanding stock option awards
under the Equity Plans, the terms and conditions of the applicable plan and
award agreements shall control the exercise, vesting, termination and forfeiture
(as applicable) of such awards.



b.
Restricted Stock Units. If the Participant holds any outstanding Restricted
Stock Unit awards under the Equity Plans, the terms and conditions of the
applicable plan and award agreements shall control the vesting, termination and
forfeiture (as applicable) of such awards; provided, however, that any such
Restricted Stock Units that are scheduled to vest within the 11 calendar months
following the calendar month of the Participant’s Termination Date shall
continue to vest and be settled in shares of JetBlue common stock as if the
Participant were still employed by the Company; provided further, that any such
continued vesting shall only occur if the Participant executes a Separation and
Release Agreement acceptable to the Company in its sole discretion within the
time prescribed for execution by the Separation and Release Agreement and such
Separation and Release Agreement becomes fully irrevocable by its terms.



c.
Performance Share Units. If the Participant holds any performance share units
under the Equity Plans, the terms and conditions of the applicable plan and
award agreements shall control the vesting, termination and forfeiture (as
applicable) of such awards.






--------------------------------------------------------------------------------





d.
Other Equity Awards. If the Participant holds any outstanding equity awards not
described in Article IV.3 above under the Equity Plans, the terms and conditions
of the applicable plan and award agreements shall control the exercise, vesting,
termination and forfeiture (as applicable) of such awards.



4.
Additional Benefits.



a.
Medical/Dental Benefits.



(A)
For the Severance Period up to a maximum of twelve months, the Participant shall
be eligible to continue to receive medical and dental benefits on the terms and
conditions as if the Participant were actively employed (which includes the
Participant being responsible for the Crewmember allocated portion of the cost
of medical and dental benefits).



(B)
Following the time frame set forth in Article IV.4.a(A) above, and provided that
the Participant is eligible for and timely elects continuation coverage under
the Company’s group health plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Participant, and where
applicable, his or her spouse and eligible dependents, may receive monthly COBRA
continuation coverage for so long as the Participant pays the applicable monthly
COBRA cost of such continuation coverage.



(C)
Notwithstanding the foregoing, the Company reserves the right, in its
discretion, to restructure the foregoing continuation coverage arrangements set
forth in (A) and (B) above, in any manner reasonably intended to avoid penalties
or negative tax consequences to the Company or a Participant, or to take
advantage, in the Company’s discretion, of healthcare alternatives put into
place at the federal or state level, as determined by the Company in its sole
and absolute discretion. Coverage may be terminated during this period to the
extent permitted by COBRA, and Participants and their spouses and eligible
dependents will be subject to any amendments made to the applicable plans. A
Participant’s period of “continuation coverage” for purposes of COBRA shall be
deemed to commence immediately following the conclusion of the Participant’s
Severance Period. Participants will receive additional information regarding
COBRA continuation coverage at or near the conclusion of the Severance Period.



(D)
Should the Participant fail to timely sign and not revoke the Separation and
Release Agreement provided for in Article V, the Company shall have no further
obligation to the Participant (other than pursuant to COBRA), and all benefits
under this Article

IV.4.a shall terminate at the end of the month in which the Final Notification
Date occurs.







--------------------------------------------------------------------------------





b.
Career Transition Consulting Services. Company-paid career counseling and career
transition consulting services with a cost of up to:



(A)
$30,000 for Top Executives,

(B)
$20,000 for SLT and Vice Presidents, and

(C)
$10,000 for Directors,



from a firm selected by the Company, in accordance with Company policy. Any
career counseling and career transition consulting services must be used by a
Participant within one year following the Participant’s Termination Date. A
Participant must contact the Company’s Director Crew and Value Relations to
initiate any such career counseling and transition consulting services. The
Company will not pay the Participant cash in lieu of such services and will only
reimburse reasonable career counseling and transition consulting services
actually incurred. Any such reimbursements shall be paid no later than the last
day of the third calendar year following the calendar year in which the
Termination Date occurs.


5.
Withholding. All payments made under the Plan shall be subject to all applicable
employment, withholding and supplemental taxes, including local and FICA.



6.
No additional benefits. In connection with a Participant’s Severance Event, the
Participant shall have no rights to any benefits other than Accrued Obligations
and specifically provided pursuant to the Plan. A Participant shall not receive
any benefits dependent on being employed by the Company following the
Termination Date and during any applicable Severance Period.



For avoidance of doubt, on and after the Termination Date, a Participant:


a.
shall have no rights to participate in any of the following, as may be in effect
from time to time:



•
the JetBlue Political Action Committee;

•
the JetBlue Crewmember Crisis Fund;

•
the JetBlue Airways Corporation Crewmember Stock Purchase Plan;

b.
shall not be eligible to receive any new equity grants;

c.
shall no longer have or accrue Buddy Passes, and any Buddy Pass travel
previously booked shall be cancelled effective as of the Termination Date;

d.
shall not be eligible to receive travel benefits such as TransitChek;

e.
shall not be eligible to vest in any equity or stock option awards other than
pursuant to the applicable plan and award agreement or as provided above in
IV.3;

f.
shall not be eligible to receive any disability benefits (long term or short
term) or life insurance, other than pursuant to the terms of the applicable
disability or life insurance






--------------------------------------------------------------------------------




plan, only if such disability or life insurance plan provides for benefits
following the Termination Date;





--------------------------------------------------------------------------------





g.
shall not be eligible to participate in the dependent care flexible spending
account;

h.
shall not continue to accrue seniority for any reason whatsoever, including
post- employment travel benefit status; and

i.
shall have no rights to further actively participate in the Company’s retirement
or savings plan.



Notwithstanding the foregoing, a Participant shall be eligible to participate in
the Company’s employee assistance program in effect, under the terms and
conditions then applicable, during the Severance Period.


7.No other severance. If a Participant receives payments or benefits under the
Plan, such Participant shall not be entitled to receive any other severance,
separation, notice or termination payments on account of his or her employment
with the Company or Termination of Employment under any other plan, policy,
program or agreement. If, for any reason, a Participant becomes entitled to or
receives any other severance, separation, notice or termination payments on
account of his or her employment with the Company or Termination of Employment,
including, for example, any payments required to be paid to the Participant
under any Federal, State or local law or pursuant to any agreement (except
unemployment benefits payable in accordance with state law), his or her payments
and benefits under the Plan will be reduced by the amount of such other payments
paid or payable, to the extent such reduction is permitted under Code Section
409A and any other applicable law. A Participant shall notify the Plan
Administrator if he or she receives or claims to be entitled to receive any such
payment.


8.CARES Act Compliance. Notwithstanding anything to the contrary in this Plan,
no Participant may claim entitlement to or be paid an amount from the Company in
excess of the limits on executive compensation as imposed by the Coronavirus
Aid, Relief, and Economic Security (“CARES”) Act.






ARTICLE V – SEPARATION AND RELEASE AGREEMENT; HOW AND WHEN SEVERANCE WILL BE
PAID


1.Separation and Release of Claims Agreement. In order to receive any payments
or benefits for which an Employee is otherwise eligible under the Plan (other
than salary continuation, for which provision is set forth in Article V.2
below), the Employee must first sign (and not timely revoke) a separation and
general release of claims agreement in a form provided by JetBlue (the
“Separation and Release Agreement”), and the Separation and Release Agreement
must become effective and fully irrevocable by the Final Notification Date. Any
Participant who fails to sign, in full and without modification, the Separation
and Release Agreement by the Final Notification Date shall not receive any
additional payments or benefits under the Plan following the Final Notification
Date and any benefits provided hereunder shall





--------------------------------------------------------------------------------





cease as of the Final Notification Date. The form of Separation and Release
Agreement is annexed hereto as Schedule B. [Note for Committee: the form of SAGR
for officers and directors shall be annexed hereto when the plan is provided to
a Participant and is subject to modification in the Company’s sole discretion on
the advice of counsel, from time to time.]


2.
Payment of cash severance. Any cash severance amounts described in Article

IV.1 hereof to which a Participant is entitled shall be paid to the Participant
as salary continuance for the term of the Severance Period immediately following
the occurrence of the Participant’s Final Notification Date, with all applicable
withholdings, on the Company’s normal payroll cycle commencing on the first
payroll date immediately following the Final Notification Date. Any Pro-rated
Average Annual Bonus described in Article IV.2 hereof to which a Participant is
entitled shall be paid to the Participant in a lump-sum, less all applicable
withholdings, no later than the last business day of the calendar month
following the calendar month in which the Final Notification Date occurs;
provided that, in no event shall such lump-sum payment be made later than March
15 of the calendar year following the calendar year of the Participant’s
Termination Date. Notwithstanding anything in the Plan to the contrary, should
the Participant fail to execute the Separation and Release Agreement by the
Final Notification Date, or withdraw his or her acceptance of the Separation and
Release Agreement, or the Separation and Release Agreement shall otherwise fail
to become irrevocable by the Final Notification Date, all payments and benefits
under the Plan shall cease, and no lump sum payments shall be made.


3.Equity and other benefits. Any equity payments and other benefits shall be
provided as set forth in Article IV.3 and .4, subject to this Article V.


ARTICLE VI – ADMINISTRATION AND CLAIMS


1.Administration. The Plan is administered and operated by the Plan
Administrator and the Plan Appeals Committee (with respect to decisions relating
to denied claims for benefits), each of which has complete and final
responsibility and authority, in its sole discretion, with respect to matters
within its jurisdiction, for the administration of the Plan, including, without
limitation, the authority to interpret and apply the provisions of the Plan and
construe all of the Plan’s terms (and any related or underlying documents or
policies); to authorize payment and provision of severance pay and benefits
under the Plan; to determine the eligibility for, and amount of, severance pay
and benefits due under the Plan to Participants and their beneficiaries; to
establish and enforce such rules and regulations as the Plan Administrator or
Plan Appeals Committee shall deem proper for the efficient administration of the
Plan, to correct any defect, supply any omission or reconcile any inconsistency
in the Plan. All such interpretations, determinations and other actions of the
Plan Administrator or the Plan Appeals Committee (with respect to decisions
relating to denied claims for benefits) shall be final, conclusive and binding
upon all Participants and any other parties and persons affected thereby. The
Plan Administrator may, in writing, appoint one or more individuals and
specifically delegate such of its powers and duties as it deems desirable to any
such individual(s), in which case every reference herein made to the Plan
Administrator shall be deemed to mean or include the appointed individual(s) as
to matters within their jurisdiction.





--------------------------------------------------------------------------------







2.Claim for severance pay or benefits. Any Employee who has a Termination of
Employment and believes that he or she is eligible to receive severance pay or
other benefits under the Plan may submit a written claim for such pay or
benefits with the Plan Administrator within 60 days following such Termination
of Employment.


3.Claims procedure. Any claim by a Participant or any other Employee or former
Employee (“Claimant”) with respect to eligibility, participation, benefits or
payments under the Plan, or other aspects of the operation of the Plan shall be
made in writing to the Plan Administrator or such other person designated by the
Plan Administrator from time to time for such purpose. The Plan Administrator or
its delegee shall review all claims for benefits under the Plan and shall give
due consideration to all claims presented. The Plan Administrator or designated
person receiving a claim shall notify the Claimant in writing (which may be
transmitted electronically) of its decision on the claim within 90 days after
receipt thereof. In the event of special circumstances, the 90-day period may be
extended for a period of up to 90 days (for a total of 180 days). If the initial
90-day period is extended, the Plan Administrator or its designee shall notify
the Claimant in writing (which may be transmitted electronically) within 180
days of receipt of the claim. Such notice of extension shall indicate the
special circumstances requiring such extension of time and provide the date by
which the Plan Administrator expects to make a determination with respect to
such claim.


Any adverse benefit determination with respect to a Claimant’s claim for a
benefit shall be stated in writing (which may be transmitted electronically) and
shall state clearly, in language calculated to be understood by the Claimant:


a)
the specific reason or reasons for the adverse benefit determination;



b)    references to the specific provisions of the Plan on which the adverse
benefit determination is based;


c)    a description of the additional material or information (if any) that the
Claimant shall provide to the Plan Administrator in order for the Plan
Administrator to reconsider the claim and an explanation of why such material or
information is necessary; and


d)    a description of the appeals procedures under the Plan, and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.


For purposes of the Plan, an “adverse benefit determination” is any of the
following: a denial, reduction, or termination of, or a failure to provide or
make payment (in whole or in part) for, a benefit, including any such denial,
reduction, termination, or failure to provide or make payment that is based on a
determination of a Participant's or beneficiary's eligibility to participate in
the Plan.







--------------------------------------------------------------------------------





4.Appealing benefit claims. A Claimant may appeal an adverse benefit
determination with respect to his claim by submitting a written request for
review to the Plan Appeals Committee, within 60 days after receipt of written
notice of such adverse benefit determination. The Plan Appeals Committee shall
then review such claim. A Claimant or his authorized representative may (a) upon
request and free of charge, be provided with reasonable access to, and copies of
the Plan document and all other relevant documents, records and other
information relevant to the Claimant’s claim, and (b) submit written comments,
documents, records and other information relating to such claim. The review of
the claim determination shall take into account all comments, documents, records
and other information submitted by the Claimant relating to his claim, without
regard to whether such information was submitted or considered in the initial
claim determination.


If the Claimant appeals in accordance with the foregoing, the Plan Appeals
Committee shall render its final decision on the Claimant’s claim, setting forth
the specific reasons therefor in writing (which may be transmitted
electronically), within 60 days after the Plan Appeals Committee’s receipt of
the request for review, but this period may be extended by the Plan Appeals
Committee for up to an additional 60 days in special circumstances. Written
notice (which may be transmitted electronically) of any such extension of time,
including the nature of such special circumstances and the date by which the
Plan Appeals Committee expects to render its decision, shall be sent to the
Claimant. In the case of an adverse benefit determination on review, the written
notice (which may be transmitted electronically) to the Claimant of the Plan
Appeals Committee’s decision on review shall state clearly, in language
calculated to be understood by the Claimant:


(a)
the specific reason or reasons for the adverse benefit determination on

appeal;


(b)
reference to specific provisions of the Plan on which the adverse benefit

determination is based;


(c)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, the Plan document and all
documents, records, and other information relevant to the Claimant’s claim; and


(d)a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA.


A Claimant must fully exercise all appeal rights provided herein prior to
bringing a civil action under Section 502(a) of ERISA. The Plan Appeals
Committee’s decision on review shall be final and binding on any claimant or any
successor in interest.


ARTICLE VII - MISCELLANEOUS PROVISIONS


1.Amendment and Termination. The Company reserves the right, in its sole and
absolute discretion, to terminate, amend or modify the Plan, in whole or in
part, at any time and





--------------------------------------------------------------------------------





for any reason, by a written resolution of its Board of Directors or its
designee; provided, however, that severance payable (or which becomes payable)
pursuant to the Plan to a Participant who has incurred a Termination of
Employment prior to any such termination, amendment or modification of the Plan
shall not be reduced by such termination, amendment or modification.


2.No Additional Rights Created. Neither the establishment of the Plan, nor any
modification thereof, nor the payment of any benefits thereunder, shall be
construed as giving to any Participant, Employee (or any beneficiary of either),
or other person any legal or equitable right against the Company or any
subsidiary thereof or any officer, director or employee respectively thereof;
and in no event shall the terms and conditions of employment by the Company or
of any Employee be modified or in any way affected by the Plan.


3.Records. The records of the Company with respect to Years of Service,
employment history, base pay, absences, and all other relevant matters shall be
conclusive for all purposes of the Plan.


4.Construction. The respective terms and provisions of the Plan shall be
construed, whenever possible, to be in conformity with the requirements of
ERISA, or any subsequent laws or amendments thereto. To the extent not in
conflict with the preceding sentence or another provision in the Plan, the
construction and administration of the Plan shall be in accordance with the laws
of the State of New York applicable to contracts made and to be performed within
the State of New York (without reference to its conflicts of law provisions).


5.Severability. Should any provisions of the Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of the Plan unless such determination shall render impossible
or impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.


6.Incompetency. In the event that the Plan Administrator finds that a
Participant (or designated beneficiary) is unable to care for his or her affairs
because of illness or accident, then benefits payable hereunder, unless claim
has been made therefor by a duly appointed guardian, committee, or other legal
representative, may be paid in such manner as the Plan Administrator shall
determine, and the application thereof shall be a complete discharge of all
liability for any payments or benefits to which such Participant (or designated
beneficiary) was or would have been otherwise entitled under the Plan.


7.Payments to a Minor. Any payments to a minor from the Plan may be paid by the
Plan Administrator in its sole and absolute discretion (a) directly to such
minor; (b) to the legal or natural guardian of such minor; (c) to a trust, as
the Plan Administrator may be so directed by a court having jurisdiction or (d)
to any other person, whether or not appointed guardian of the minor, who shall
have the care and custody of such minor. The receipt by such individual shall be
a complete discharge of all liability under the Plan therefor.





--------------------------------------------------------------------------------







8.Plan Not a Contract of Employment. Nothing contained in the Plan shall be held
or construed to create any liability upon the Company or any subsidiary thereof
to retain any Employee in its service. All Employees shall remain subject to
discharge or discipline to the same extent as if the Plan had not been put into
effect. An individual who is receiving severance under the Plan shall not be
considered an Employee immediately following his or her Termination of
Employment. All Employees shall continue to be “at will” employees of the
Company or its applicable subsidiary. Nothing in the Plan shall create or be
deemed to create a right to employment.


9.Financing. The Plan is an unfunded employee welfare benefit plan as defined in
Section 3(1) of ERISA. The benefits payable under the Plan shall be paid out of
the general assets of the Company or its subsidiaries if and when such benefit
is owed. No Participant or any other person shall have any rights or interest
whatsoever in any specific assets or accounts of the Company or any of its
affiliates by reason of the Plan. To the extent that any person acquires a right
to receive payments under the Plan, such right shall not be secured by any
assets of the Company or any of its affiliates.


10.Nontransferability. In no event shall the Company make any payment under the
Plan to any assignee or creditor of a Participant, except as otherwise required
by law. A Participant shall have no rights by way of anticipation or otherwise
to assign or otherwise dispose of or transfer any interest or payment under the
Plan, nor shall rights be assigned or transferred by operation of law otherwise
than by will or by the laws of descent and distribution.


11.
Section 409A.



(a)
To the fullest extent practicable, amounts and other benefits payable under the
Plan are intended to be comply with or be exempt from Code Section 409A, and the
Plan and any associated documents shall be interpreted and construed in any
manner that establishes an exemption from (or compliance with) the requirements
of Code Section 409A. Any terms of the Plan that are undefined or ambiguous
shall be interpreted in a manner that complies with Code Section 409A to the
extent necessary to comply with Code Section 409A. If for any reason, such as
imprecision in drafting, any provision of the Plan does not accurately reflect
its intended establishment of an exemption from (or compliance with) Code
Section 409A, as demonstrated by consistent interpretations or other evidence of
intent, such provision shall be considered ambiguous as to its exemption from
(or compliance with) Code Section 409A and shall be interpreted in a manner
consistent with such intent. If, notwithstanding the foregoing provisions of
this paragraph, any provision of the Plan would cause a Participant to incur any
additional tax or interest under Code Section 409A, the Company shall interpret
or reform such provision in a manner intended to avoid the incurrence by the
Participant of any such additional tax or interest; provided that the Company
shall maintain, to the maximum extent practicable, the original






--------------------------------------------------------------------------------





intent and economic benefit to the Participant of the applicable provision
without violating the provisions of Code Section 409A.


(b)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of the Plan providing for the payment of any amounts or benefits
that may be considered nonqualified deferred compensation under Code Section
409A upon or following a termination of employment unless such termination is
also a “separation from service” within the meaning of Code Section 409A, and,
for purposes of any such provision of the Plan, references to a “Termination of
Employment,” “termination” or like terms shall mean such a separation from
service. The determination of whether and when a separation from service has
occurred for purposes of the Plan shall be made in accordance with the
presumptions set forth in Section 1.409A-1(h) of the Treasury Regulations.



(c)
Any provision of the Plan to the contrary notwithstanding, if at the time of a
Participant’s separation from service, the Company determines that the
Participant is a “specified employee,” within the meaning of Code Section 409A,
based on an identification date of December 31, then to the extent any payment
or benefit that the Participant becomes entitled to under the Plan on account of
such separation from service would be considered nonqualified deferred
compensation under Code Section 409A, such payment or benefit shall be paid or
provided at the date which is the earlier of (i) six (6) months and one day
after such separation from service, and (ii) the date of the Participant’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this paragraph shall be paid or provided to the
Participant in an immediate lump-sum and any remaining payments and benefits due
under the Plan shall be paid or provided in accordance with the normal payment
dates specified for them herein.



(d)
Any reimbursements and in-kind benefits provided under the Plan that constitute
deferred compensation within the meaning of Code Section 409A shall be made or
provided in accordance with the requirements of Code Section 409A, including,
without limitation, that (i) in no event shall any fees, expenses or other
amounts eligible to be reimbursed by the Company under the Plan be paid later
than the last day of the calendar year next following the calendar year in which
the applicable fees, expenses or other amounts were incurred; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits that the Company is
obligated to pay or provide, in any given calendar year shall not affect the
expenses that the Company is obligated to reimburse, or the in-kind benefits
that the Company is obligated to pay or provide, in any other calendar year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Code Section 105(b) solely
because such expenses are subject to a limit related to the period the
arrangement is in effect; (iii) the Participant’s right to have the Company pay
or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations






--------------------------------------------------------------------------------





to make such reimbursements or to provide such in-kind benefits apply later than
the Participant’s remaining lifetime (or if longer, through the sixth (6th)
anniversary of the commencement date of such obligations).


(e)
For purposes of Code Section 409A, a Participant’s right to receive any payments
under the Plan shall be treated as a right to receive a series of separate and
distinct payments. Whenever a payment under the Plan specifies a payment period
with reference to a number of days (for example, “payment shall be made within
30 days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company. In no
event may the Participant, directly or indirectly, designate the calendar year
of any payment to be made under the Plan, to the extent such payment is subject
to Code Section 409A.



(f)
The Company makes no representation or warranty and shall have no liability to
any Participant or any other person if any provisions of the Plan are determined
to constitute deferred compensation subject to Code Section 409A but do not
satisfy an exemption from, or the conditions of, Code Section 409A.



12.Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


13.Successors. All obligations of the Company under the Plan with respect to
benefits granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.


14.
No Tax Gross Ups; Section 280G.



(a)
Nothing in the Plan shall be construed to entitle any Participant to receive tax
gross up payments of any kind in connection with payments or benefits received
under the Plan.



(b)
Notwithstanding any provision of the Plan to the contrary, in the event that any
amount or benefit to be paid or provided under the Plan or otherwise to a
Participant constitutes a “parachute payment” within the meaning of Section 280G
of the Code, and but for this provision, would be subject to the excise tax
imposed by Section 4999 of the Code, then the totality of those amounts shall be
either: (i) delivered in full, or

(ii) delivered as to such lesser extent which would result in no portion of such
payments and benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by





--------------------------------------------------------------------------------




the Participant on an after-tax basis of the greatest amount of such payments
and benefits, notwithstanding that all or some portion of such amount may be
taxable







--------------------------------------------------------------------------------





under Section 4999 of the Code. Any determination required under this provision
shall be made in writing by a firm of independent public accountants or a law
firm selected by the Company (the “Accountants”), whose determination shall be
conclusive and binding upon the Participant and the Company for all purposes.
The Company shall bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this provision. Any reduction
of any amount required by this provision shall occur in the following order: (1)
reduction of cash payments to the Participant under Article IV.1 of the Plan;
(2) reduction of any accelerated vesting of equity awards under Article IV.2 of
the Plan; (3) reduction of any accelerated vesting of any other Company equity
awards held by the Participant; and (4) reduction of any other benefits paid or
provided to the Participant.


15.Rehire. In the event the Participant is rehired, in any capacity, by a
Participating Corporation during the period Participant is receiving pay and/or
benefits under a Separation and Release Agreement, Participant agrees and
consents (by Participant’s acceptance of pay and/or benefits under such
Separation and Release Agreement) that: (a) all then-outstanding pay and/or
benefits due Participant under the Separation and Release Agreement shall
terminate on the date of Employee’s rehire with the Participating Corporation;
(b) Participant waives and will have no further right to any then-outstanding
pay and/or benefits under the Separation and Release Agreement as of the date of
Participant’s rehire with the Participating Corporation; and (c) Participant
fully releases the Participating Corporation from any and all liability in
connection with any pay and/or benefits cancelled, forfeited or otherwise
terminated as a result of Participant’s rehire with the Participating
Corporation.


16.Recoupment. Notwithstanding anything in the Plan to the contrary, all
payments and benefits under the Plan and any payments made under the Plan shall
be subject to clawback or recoupment as permitted or mandated by applicable law,
rules, regulations or Company policy as enacted, adopted or modified from time
to time.


17.Reduction for outstanding indebtedness. To the extent permitted by Section
409A of the Code and other applicable law, any cash severance to which a
Participant is otherwise entitled pursuant to the Plan shall be reduced by any
amounts outstanding under any indebtedness, obligations or liabilities owed by
the Participant to the Company or any subsidiary of the Company.


18.Limitations Period and Venue. Following the appeals process described herein,
any legal action under this Plan may only be brought in the Federal District
Courts in the Eastern District of New York. Any such claims must be brought by
no later than the one year anniversary of the Plan Appeals Committee's
determination. No claim for benefits may be brought after such date.


ARTICLE VIII - WHAT ELSE A PARTICIPANT SHOULD KNOW ABOUT THE PLAN







--------------------------------------------------------------------------------





1.    Your Rights Under ERISA.    As a participant in the Plan, you are entitled
to certain rights and protections under ERISA. ERISA provides that all
Participants of the Plan shall be entitled to:
RECEIVE INFORMATION ABOUT YOUR PLAN AND BENEFITS
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the plan, including insurance contracts, and a copy of the latest annual report
(Form 5500 Series) filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) filed and an updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.
PRUDENT ACTIONS BY PLAN FIDUCIARIES
In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and
in the interest of you and other Plan Participants and beneficiaries. No one,
including the Company or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining the severance
benefit you are entitled to or exercising your rights under ERISA.
ENFORCE YOUR RIGHTS
If your claim for the severance benefit you believe you are entitled to is
denied or ignored, in whole or in part, you have a right to know why this was
done, to obtain copies of documents relating to the decision without charge, and
to appeal any denial, all within certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
(Form 5500 Series) from the Plan and do not receive them within 30 days, you may
file suit in a Federal Court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
that is denied or ignored, in whole or in part, you may file suit in a State or
Federal Court.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
Court. The court will decide who should pay court costs and legal fees. If you
are successful the court may order the persons you have sued to pay these cost
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
ASSISTANCE WITH YOUR QUESTIONS
If you have any questions about your plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest







--------------------------------------------------------------------------------





office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in you telephone directory or the Division of Technical Assistance
and Inquiries. Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. Additional
information may also be obtained from its web site at http://www.dol.gov/ebsa.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.


PLAN DOCUMENT / SUMMARY PLAN DESCRIPTION


This document shall constitute both the plan document and the summary plan
description of the Plan, and describes the provisions of the Plan which are in
effect as of the Effective Date and thereafter. This document shall be
distributed to all Employees in this electronic form.


OTHER IMPORTANT FACTS


NAME OF THE PLAN:    JetBlue Airways Corporation Severance Plan


NAME AND ADDRESS OF
EMPLOYER / PLAN SPONSOR:    JetBlue Airways Corporation
27-01 Queens Plaza North Long Island City, NY 11101


EMPLOYER IDENTIFICATION
NUMBER (EIN):    87-0617894
PLAN NUMBER:    511


TYPE OF PLAN:    Employee Welfare Benefit Plan – Severance Plan


PLAN YEAR:    January 1 – December 31


PLAN FUNDING:
An unfunded employee welfare benefit plan whereby the Company provides severance
benefits from its general assets



TYPE OF ADMINISTRATION:    Employer Administered


PLAN ADMINISTRATOR:    Chief People Officer
JetBlue Airways Corporation 27-01 Queens Plaza North Long Island City, NY 11101
718-286-7900







--------------------------------------------------------------------------------





PLAN APPEALS COMMITTEE:    Vice President Compensation and Benefits,
Director, Employment Counsel, Vice President Corporate Governance and Compliance
JetBlue Airways Corporation
27-01 Queens Plaza North Long Island City, NY 11101 718-286-7900


AGENT FOR SERVICE OF
LEGAL PROCESS:    General Counsel
JetBlue Airways Corporation 27-01 Queens Plaza North Long Island City, NY 11101


EFFECTIVE DATE:    July 8, 2020


The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions you may have about the Plan.


Service of legal process may be made upon the Plan Administrator.


No individual may, in any case, become entitled to additional benefits or other
rights under the Plan after the Plan is terminated. Under no circumstances, will
any benefit under the Plan ever vest or become nonforfeitable, except as
provided in Article VII.1.


Severance pay is subject to all applicable employment, withholding, and
supplemental taxes, including local and FICA and any other withholdings mandated
by law.







--------------------------------------------------------------------------------





SCHEDULE A


Corporations Participating In the Severance Plan JetBlue Airways Corporation
JetBlue Technology Ventures JBTP, LLC







--------------------------------------------------------------------------------





SCHEDULE B


FORM OF SEPARATION AGREEMENT AND RELEASE
























































Approved by Compensation Committee of the Board of Directors July 8, 2020



